Name: 2005/154/EC: Commission Decision of 18 February 2005 amending Decision 2003/760/EC laying down special conditions governing imports of fishery and products from French Polynesia, as regards the designation of the competent authority and the model of health certificate (notified under document number C(2005) 356) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Asia and Oceania;  trade;  fisheries;  health;  political framework;  tariff policy
 Date Published: 2008-12-05; 2005-02-24

 24.2.2005 EN Official Journal of the European Union L 51/19 COMMISSION DECISION of 18 February 2005 amending Decision 2003/760/EC laying down special conditions governing imports of fishery and products from French Polynesia, as regards the designation of the competent authority and the model of health certificate (notified under document number C(2005) 356) (Text with EEA relevance) (2005/154/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (1), and in particular Article 11(1) thereof, Whereas: (1) In Commission Decision 2003/760/EC (2), the DÃ ©partement de la QualitÃ © Alimentaire et de lAction VÃ ©tÃ ©rinaire (DQAAV) du Service de DÃ ©veloppement Rural du MinistÃ ¨re de lAgriculture et de lÃ levage is identified as the competent authority in French Polynesia for verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EEC. (2) Following a restructuring of the Polynesian administration, the competent authority has changed to the DÃ ©partement de la qualitÃ © alimentaire et de laction vÃ ©tÃ ©rinaire (DQAAV) du MinistÃ ¨re de la promotion des ressources naturelles, chargÃ © de la perliculture, de la pÃ ªche, de laquaculture, de lagriculture, de l'Ã ©levage, des eaux et forÃ ªts et de la recherche. (3) This new authority is capable of effectively verifying the application of the rules in force. (4) The DQAAV has provided official assurances on compliance with the standards for health controls and monitoring of fishery and aquaculture products as set out in Directive 91/493/EEC and on the fulfilment of hygienic requirements equivalent to those laid down in that Directive. (5) Decision 2003/760/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2003/760/EC is amended as follows: 1. Article 1 is replaced by the following: Article 1 The DÃ ©partement de la qualitÃ © alimentaire et de laction vÃ ©tÃ ©rinaire (DQAAV) du MinistÃ ¨re de la promotion des ressources naturelles, chargÃ © de la perliculture, de la pÃ ªche, de laquaculture, de lagriculture, de l'Ã ©levage, des eaux et forÃ ªts et de la recherche  shall be the competent authority in French Polynesia for verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EEC. 2. Annex I is replaced by the Annex to this Decision. Article 2 This Decision shall apply from 10 April 2005. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 February 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 15. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 273, 24.10.2003, p. 23. ANNEX ANNEX I HEALTH CERTIFICATE for fishery products from FRENCH POLYNESIA and intended for export to the European Community, excluding bivalve molluscs, echinoderms, tunicates and marine gastropods in whatever form